ARMED SERVICES BOARD OF CONTRACT APPEALS

  Appeal of -                                     )
                                                  )
  Heartland Energy Partners LLC                   ) ASBCA No. 62979
                                                  )
  Under Contract No. W912HQ-18-D-0010             )

  APPEARANCE FOR THE APPELLANT:                      William A. Shook, Esq.
                                                      The Law Offices of William A. Shook PLLC
                                                      Seattle, WA

  APPEARANCES FOR THE GOVERNMENT:                    Michael P. Goodman, Esq.
                                                      Engineer Chief Trial Attorney
                                                     Jesse C. Lee, Esq.
                                                     Siobhan Fabio, Esq.
                                                      Engineer Trial Attorneys

                                 ORDER OF DISMISSAL

         The dispute has been settled. The appeal is dismissed with prejudice.

         Dated: October 24, 2022



                                               DAVID D’ALESSANDRIS
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62979, Appeal of Heartland Energy
Partners LLC, rendered in conformance with the Board’s Charter.

      Dated: October 24, 2022




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals